Citation Nr: 0303138	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The veteran had active service from April 1943 to July 1944.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been presented to reopen the veteran's claim of service 
connection for a low back disability.

In April 2002, the Board determined that new and material 
evidence had been presented, but that additional development 
was necessary regarding the underlying claim.  Accordingly, 
the Board undertook additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
This development has now been completed, and the Board is 
proceeding with adjudication of this claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence reflects that it is at least as 
likely as not that the veteran's current low back disorder 
was incurred during service.


CONCLUSION OF LAW

Service connection is warranted for the veteran's low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran was advised of the standard 
for establishing service connection for a disability by the 
January 2001 Statement of the Case (SOC).  In addition, the 
prior Board decision of April 2002 informed him of the 
enactment of the VCAA, including VA's enhanced duties to 
assist and notify.  Moreover, the Board sent correspondence 
to the veteran in August 2002 requesting that he identify any 
pertinent evidence, and indicated that VA would obtain any 
such evidence.  As such, the veteran was kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Regarding the duty to assist, the Board notes that 
the veteran had the opportunity to present pertinent 
testimony with respect to this case at his November 2001 
hearing; that he was accorded an examination in October 2002 
which included a competent medical opinion addressing the 
etiology of his current disability; and that it does not 
appear the veteran has identified any pertinent evidence that 
is not of record.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran is required based on the facts of the instant 
case, particularly given the fact that the instant Board 
decision grants the benefit sought on appeal in full.  


Background.  The veteran essentially contends that his 
current low back disorder was incurred during his period of 
active duty.  He has testified that he was injured when he 
fell during a march, and that he has been treated for his low 
back problems ever since service.

The veteran's service medical records reflect, in part, 
treatment for complaints of back pain and that findings of 
scoliosis and spina bifida were made.  For example, on his 
induction examination, musculoskeletal defects included left 
dorsal scoliosis, nondisabling.  Records dated January 19, 
1944 show a diagnosis of scoliosis bifid sacral vertebrae.  
Subsequent records from January 26, 1944, state exam normal 
back not sufficient pathological basis for complaint.  A 
March 1944 report noted that the veteran's chief complaint 
was pain in back, fainting spells, bed-wetting.  In addition, 
it was noted that the veteran claimed back pain since 
childhood.  Examination of the bones and joints revealed 
moderate "S" shaped scoliosis of thoracic and lumbar 
spines.  Further, flexion of the spine was moderately 
limited.  Progress notes dated March 12, 1944, reflect that 
X-ray of the spine revealed slight right-sided scoliosis in 
lower lumbar spine, a spina bifida in the first sacral 
segment, but the scoliosis was not of such degree to be 
disqualifying, according to the report.  A March 1944 report 
from the American Red Cross concerning the veteran's social 
history noted, in part, that the veteran's mother informed 
them that the veteran had been suffering from severe 
backaches since he was six years of age.  She reported that 
these occurred several times a week, and that when the 
veteran was younger, he was absent from school a great deal 
because of this ailment.  Moreover, she reported that he was 
still suffering from these backaches at the time he was 
inducted into service, that they had occurred many times 
since then, and that he had to remain in bed for several 
days.  She also reported that the veteran had always had a 
curvature of the spine, and that he was advised by the doctor 
to wear a brace, which he never did, and she felt this might 
have caused his backaches.  An April 1944 neuropsychiatric 
examination noted that a social service investigation 
revealed a longstanding history of backache, among other 
things.  It was also noted that a letter from the regimental 
surgeon revealed the fact that the veteran had been riding 
the sick book, complaining constantly of back difficulty, yet 
was known to be an excellent basketball player.  X-ray 
examination revealed a slight right-sided scoliosis of lumbar 
spine which was not of sufficient degree to be disqualifying.  
Diagnosis following examination was constitutional 
psychopathic state, inadequate personality.  On the veteran's 
July 1944 separation from service examination, there were 
reported to be no musculoskeletal defects.  No diagnosis of a 
low back disability as a residual of injury was made.

Statements from several service associates were received in 
August 1951.  These were to the combined effect that the 
veteran fell in service while on a hike, injuring his low 
back.  A private physician, in a statement dated and received 
in December 1951, related that he began treating the veteran 
in July 1945 for low back problems.  Further, the physician 
noted that an August 1950 X-ray myelogram revealed that the 
pains in the veteran's lower back towards the center of the 
spine just above the hips were due to nucleus pulposus 
(ruptured inter vertebral disc).  Similarly, a January 1951 
statement from a private physician, received by VA in July 
2001, reported that he had treated the veteran on numerous 
occasions since the fall season of 1944 for severe pains in 
the lower back.  

An August 1990 MRI report resulted in an impression of spinal 
stenosis at L4-5 due to centrally and diffusely bulges disc, 
ligamentum flavum, and facet hypertrophy.

A July 1993 X-ray report of the lumbar spine shows an 
impression of moderate levoratational scoliosis of the upper-
to-mid lumbar spine.

An April 2000 VA MRI report shows an impression of a bulging 
herniated disc at L5-S1 with subarticular recess stenosis, 
more on the right, which may impinge on the traversing right 
S-1 nerve root.

At his November 2001 personal hearing, the veteran described 
his in-service low back injuries, and contended that he had 
had continuity of symptomatology since service.  

In April 2002, the Board determined that an orthopedic 
examination was necessary to determine the etiology of the 
veteran's current low back disorder.  The examiner was 
requested to offer an opinion with supporting analysis, as to 
whether it was at least as likely as not that any current low 
back disability (a) began during service; (b) was causally 
linked to some incident (e.g., injury) of service; or (c) was 
aggravated (a chronic worsening of the underlying condition 
versus temporary flare-ups of symptoms) during service.

The veteran subsequently underwent a VA orthopedic 
examination in October 2002 in accord with the Board's 
directives.  Among other things, the examiner noted that he 
had reviewed the veteran's claims file including the 
examination request, and summarized the veteran's account of 
his in-service injuries and current complaints of low back 
problems.  Following examination of the veteran, the examiner 
stated that the veteran's diagnosis when he left service was 
likely lumbar strain, while his current disability was 
degenerative lumbar spondylosis.  Moreover, the examiner 
commented that the veteran likely sustained a back strain and 
possibly, but not probably, a herniated disc as a result of 
his service in the military in the 1940s.  The examiner 
opined that it was as likely as not that the veteran's 
current low back disability began during service.  The 
examiner also stated that it was likely the veteran's back 
problems in the service were causally linked to in-service 
injuries.  However, the examiner did not believe that "a 
present condition in 1943," was aggravated by these 
injuries.  The examiner stated that the injuries incurred in 
and of themselves.  Further, the examiner stated that the 
veteran's back prior to these injuries was normal, and that 
over the last 58 years, he had developed routine degenerative 
change, which was at least 75 percent of the veteran's 
present problem and not any remote history of lumbar strain.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
competent medical evidence tends to show that the veteran's 
current low back disorder was incurred during service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The record reflects that the veteran was treated for back 
problems during service, with findings of scoliosis and spina 
bifida to include his induction examination.  Further, the 
medical evidence clearly shows he has a current, chronic low 
back disorder.  The veteran has alleged continuity of 
symptomatology of his back problems since his in-service 
injuries.  Moreover, the October 2002 VA orthopedic examiner 
opined that it was at least as likely as not that the 
veteran's current disability began during service.

The Board acknowledges that the October 2002 VA examiner 
indicated that not all of the veteran's current back problems 
are related to his in-service injuries.  In addition, the 
record reflects that the veteran was treated for back 
problems prior to service, and scoliosis was noted on his 
induction examination.  However, at the time of his 
induction, his scoliosis was found to be nondisabling.  
Moreover, the October 2002 examiner did opine that it was at 
least as likely as not that the current low back disorder was 
related to service based upon both an examination of the 
veteran and review of his claims file.  No competent medical 
evidence is on file which refutes this opinion.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a grant of service 
connection for his low back disorder.

ORDER

Entitlement to service connection for a low back disorder is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

